
	

115 HR 2570 RH: Mortgage Fairness Act of 2017
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 801
		115th CONGRESS2d Session
		H. R. 2570
		[Report No. 115–1024]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2017
			Mr. Posey introduced the following bill; which was referred to the Committee on Financial Services
		
		November 14, 2018Additional sponsors: Mr. Ross and Mr. Rohrabacher
			
			November 14, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Truth in Lending Act to clarify that the points and fees in connection with a mortgage
			 loan do not include certain compensation amounts already taken into
			 account in setting the interest rate on such loan, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mortgage Fairness Act of 2017. 2.Points and feesSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—
 (1)by redesignating subsection (aa) (relating to disclosure of the greater amount or percentage) as subsection (bb);
 (2)by redesignating subsection (bb) (relating to high cost mortgages) as subsection (aa), and moving such subsection to immediately follow subsection (z); and
 (3)in paragraph (4) of subsection (aa), as so redesignated, by amending subparagraph (B) to read as follows:
				
 (B)all compensation from any source (other than compensation taken into account in setting the interest rate and for which there is no separate charge to the consumer) paid directly or indirectly by a consumer or creditor to—
 (i)a mortgage originator, including a mortgage originator that is also the creditor in a table-funded transaction; or
 (ii)an individual employed by or contracting with the originator or a mortgage originator;.   November 14, 2018 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 